Name: Council Regulation (Euratom, ECSC, EEC) No 2151/87 of 20 July 1987 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: economic analysis;  labour market;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 Official Journal of the European Communities23 . 7 . 87 No L 202/5 COUNCIL REGULATION (EURATOM, ECSC, EEC) No 2151/87 of 20 July 1987 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, 1 . With effect from 1 November 1986, the weightings applicable to the remuneration of officials and other servants employed in one of the countries named below shall be as follows :Having regard to the Staff Regulations of officials and theConditions of Employment of other servants of the Euro ­ pean Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (Euratom, ECSC, EEC) No 793/87 (2), and in parti ­ cular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Brazil Syria Turkey Yugoslavia 78,8 257,8 76,5 114,1 2. With effect from 16 November 1986, the weightings applicable to the remuneration of officials and other servants employed in one of the countries named below shall be as follows :Having regard to Council Regulation (EEC, Euratom, ECSC) No 3619/86 of 26 November 1986 correcting the weightings applicable in Denmark, Germany, Greece, France, Ireland, Italy, the Netherlands and the United Kingdom to the remuneration and pensions of officials and other servants of the European Communities (3), Greece Chile Venezuela Israel Egypt 82,6 92,4 - 67,4 163,8 327,8 Having regard to Council Decision 8 1 / 1 061 /Euratom, EEC, ECSC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the European Communities (4), 3 . With effect from 1 January 1987, the weightings applicable to the remuneration of officials and other servants employed in one of the countries named below shall be as follows : Having regard to the proposal from the Commission, Italy (Varese) Spain Portugal Australia India Algeria Tunisia Jordan 95,2 101,0 81,4 107.5 117,9 179.6 100,8 181,5 Whereas, since the cost of living increased substantially in several countries in which officials and other servants of the Communities are employed in the second half of 1986, the weightings applicable to the remuneration and pensions of officials and other servants pursuant to Regu ­ lation (EEC, Euratom, ECSC) No 3856/86 (*) should be adjusted with effect from 1 January 1987 or from 1 November 1986 or 16 November 1986 in certain coun ­ tries where the increase in the cost of living has been particularly high , 4. The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. (') OJ No L 56, 4. 3 . 1968 , p. 1 . 0 OJ No L 79 , 21 . 3 . 1987, p. 1 . (3) OJ No L 336, 29. 11 . 1986, p. 1 . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. (4) OJ No L 386, 31 . 12. 1981 , p. 6. 0 OJ No L 359, 19 . 12 . 1986, p . 5 . No L 202/6 Official Journal of the European Communities 23 . 7. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1987. For the Council The President U. ELLEMANN-JENSEN